Citation Nr: 1710190	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-47 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as dizziness, to include as secondary to service-connected ear disabilities.

2.  Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder, to include as secondary to service-connected ear disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yacoub, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The rating decision also denied increased ratings for ear disabilities, and entitlement to service connection for hypertension and dermatoses, all of which the Veteran appealed.  However, in his substantive appeal, the Veteran specifically limited his appeal to the issues noted on the title page.  Therefore, the Board has limited its consideration accordingly.

This case was previously before the Board in December 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.    

In the December 2015 remand, the Board directed that the Veteran be afforded VA examinations to determine the nature and etiology of any currently present vertigo and acquired psychiatric disability.  A review of the record shows that the Veteran was initially scheduled for the directed VA examinations.  However, the Veteran's scheduled VA examinations were canceled by medical administrative staff due to the Veteran failing to confirm his appointments.  However, in a March 2016 Report of General Information, it was noted that the Veteran had been hospitalized and his examinations should be rescheduled.  

There is no indication from the record that the Veteran was afforded another opportunity to report for the directed VA examinations once released from the hospital.  Given that the Veteran was hospitalized for an unknown period of time, which may have precluded him from attending his scheduled examinations, and the fact that the Veteran has a history of compliance with past examinations, the Board finds a remand necessary to afford the Veteran another opportunity to report for the directed VA examinations.

Additionally, attempts to identify and obtain current treatment records should be made before a decision is rendered in this case.    

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any vertigo present during the pendency of the claim, or proximate thereto.   The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's vertigo is etiologically related to his active service or had its onset in service.   In forming the opinion, the examiner should consider the Veteran's documented reports of symptoms in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's vertigo was caused or chronically worsened by the Veteran's service-connected ear disabilities. 

The rationale for all opinions expressed must be provided.  

3.  Also, schedule the Veteran for a VA examination with a psychologist or psychiatrist with appropriate expertise to determine the nature and etiology of any currently present acquired psychiatric disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present acquired psychiatric disability is etiologically related to active service or had its onset during active service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present acquired psychiatric disability was caused or chronically worsened by the Veteran's service-connected ear disabilities.

The rationale for all opinions expressed must be provided.  

4.  Confirm that the VA examination reports and medical opinions comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




